          Case 1:20-cv-01183-EHM Document 13 Filed 02/17/21 Page 1 of 1




           In the United States Court of Federal Claims
                                      No. 20-1183 C
                                 Filed: February 17, 2021


 ADE ADEGBITE, et al.,

                   Plaintiffs,

    v.

 UNITED STATES,

                   Defendant.


                                 SCHEDULING ORDER

       A remote oral argument on the Government’s pending motion to dismiss (ECF No. 7) is
hereby rescheduled for March 3, 2021 at 10:00 a.m. EST via videoconference. The court will
provide instructions for participating in the oral argument separately.

         IT IS SO ORDERED.

                                                        s/ Edward H. Meyers
                                                        EDWARD H. MEYERS
                                                        Judge
